Citation Nr: 1512859	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disorder, and if so, whether service connection may be granted.  

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  During and after that proceeding, the Veteran submitted additional evidence in support of her appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied service connection for a low back disorder.  In a letter dated in December 1997, the RO notified her of the determination and of her appellate rights, but she did not appeal the determination and the decision became final.

2.  Evidence received since the December 1997 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder. 

3.  The Veteran's degenerative disc disease (DDD) of the lumbar spine with arthritic changes had its onset in service and has continued since service.  

4.  Resolving all reasonable doubt in the Veteran's favor, left lower extremity radiculopathy is related to her low back disability.  


CONCLUSIONS OF LAW

1.  The December 1997 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for degenerative disc disease (DDD) of the lumbar spine with arthritic changes have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

4.  The criteria for service connection for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claim

Prior Decision

The claim of service connection for a low back disorder was denied in a December 1997 rating decision.  The claim was denied on the basis that no current disability was shown. 

No correspondence was received from the Veteran and no additional evidence was received within one year of the December 1997 rating decision.  Thus, the claim became final as to all evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.302; 20.1100, 20.1103; see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

New Evidence

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board recognizes that the RO has already reopened the Veteran's claim of entitlement to service connection for a low back disorder, and denied it on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Since the December 1997 rating decision, new evidence added to the record consists of VA treatment records, VA examination reports dated in April 2011 and June 2012, and the Veteran's January 2015 Board hearing testimony.  The evidence includes a current diagnosis of degenerative disc disease.  See April 2011 VA Examination Report at 3.  This diagnosis, in connection with the recent medical records showing the nature and extent of the Veteran's current disability, was not previously submitted to agency decision makers, and bears directly and substantially upon the specific matter under consideration.  Furthermore, the new evidence is neither cumulative nor redundant, and by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Shade. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Further, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309, such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran's service treatment records show treatment for low back pain in July 1994.  Thereafter, she continued to complain of chronic low back pain.  Significantly, a chapter physical completed in January 1997, just prior to the Veteran's separation from service, reflects a report of recurrent back pain.  

The June 2012 VA examiner diagnosed degenerative disc disease (DDD) of the lumbar spine with arthritic changes.  The examiner also diagnosed left leg radiculopathy and noted involvement with the sciatic nerve.  Left leg radiculopathy is a manifestation of the Veteran's DDD and arthritis.  

VA treatment records show complaints of chronic back pain and pain radiating to the Veteran's left leg.  

The Board acknowledges that the June 2012 VA examination provided negative nexus opinions.  However, the Veteran contends that she injured her back in service and has had back problems ever since service.  She also contends that her left leg condition is secondary to her low back condition.  In this case, arthritis is an enumerated chronic disease under 38 C.F.R. § 3.309.  The Board finds the Veteran's statements to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board assigns probative value to these statements.

Given the Veteran's report of recurrent back pain in service, her credible lay statements that her symptoms have continued since service and her current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's DDD and left lower extremity radiculopathy are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for DDD and left lower extremity radiculopathy.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to that extent only, the appeal is granted.

Service connection for degenerative disc disease (DDD) of the lumbar spine with arthritic changes is granted.  

Service connection for left lower extremity radiculopathy is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


